Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 03/17/21.
3.	Claims 1-3, 7-10 & 14-17 are under examination.
4.	Claims 1-10, 12-15 & 18-20 are amended.
5.	Claims 4-6, 11-13 & 18-20 are canceled.

Response to Arguments
6.	Applicant arguments filed on 03/17/21, with respect to claims 1-3, 7-10 & 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al., in view of Suzukie, have been fully considered since the applicant’s incorporated the indicated allowable subject matter features claims 4-6, 11-13 & 18-20 into all the independent claims 1, 8 & 15 respectively. Therefore, the 103 rejections have been withdrawn. 
7.	Applicant amendment filed on 03/17/21 to overcome the claim objection (Claims 1-8, 10 & 15-20) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn. 
8.	Applicant argument filed on 03/17/21 with regards to a specification objection has been fully considered and is persuasive. Therefore, the specification objection is withdrawn. 



Allowable Subject Matter
1-3, 7-10 & 14-17 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Chun et al. 2015/0230125 A1 (See FIG. 5, Para. 0002, 0084 & claim 23).
B.	Ho et al. 8, 208, 394 B2 (See abstract & Para. 0012-0014).
C.	Susitaival et al. 2012/0039169 A1 (See FIG. 7, Para. 0022 & 0040).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469